Title: Thomas Boylston Adams to William Smith Shaw, 8 August 1800
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear William
					Philadelphia 8th: August 1800
				
				I received in due course your favor of the 25th: ulto: together with the volume of Debates, Catalogue &ca: for all which I return you thanks— I have been but a negligent correspondent this Summer, compared with the last, for the plain reason that I have had more pressing claims upon my attention— You shall eventually lose nothing, however, by continuing your regular communications.
				The favorable state of health enjoyed this Season, by the Citizens of this place, has made the City residence quite pleasant, and—I have, for the most part, been satisfied with taking a ride once or twice a week into the Country for the benefit of fresh air— Sometimes I go to Germantown—sometimes to Merian—Belmont—the Bishops & Mr: Breck’s—this range is wide enough & satisfies all my propensities for rambleing—
				Your letter to T White—was delivered—not a word of the enclosures. An acknowledgment may be looked for—
				The Sup: Court are waiting for the Honble: Judge Chase, who is said to be too much engaged in Electioneering, to be able to attend. He is the only man in Maryland perhaps, able to cope with Mercer at, what they call, a Canvass. These are always held, in different parts of the State of Maryland, and generally, in the Southern States, as I am told, when there is known to be a great concourse of people—at a horse race a cock-fight—or a Methodist quarterly meeting— Here, the Candidates for political honors or preferment, assemble with their partizans—they mount the Rostrum, made out of an empty barrel or hogshead, Harrangue the Sovereign people—praise & recommend themselves at the expence of their adversary’s character &

pretentions— Such was the mode pursued lately at Anapolis—Elk Ridge, & elsewhere— Col: Mercer, who is a sovereign Demagogue—a fluent & audacious speaker & a deadly Jacobin—is running as a member of Assembly— Mr: Key, whose talents & acquisitions are surpassed by few men in this Country & whose reputation as an Orator is very eminent—is [. . . .] Candidate, but in a different district— These Gentlemen met upon [the] same ground at Anapolis, and Canvassed for votes— Key was at home, Mercer was in some measure a stranger, but the contrast between the effect of the two Speakers on the Audience, was very striking— Key triumphed & Mercer slunk away— But at the next place of meeting—Mercer played the perfect Buffoon to the singular entertainment of the sovereign assembly— He laughed—he cryed—he stormed by turns—by turns he was placid, “as the smooth surface of a Summers Sea”— He abused & vilified President Adams’s administration & extolled the virtues of Genl Washington & Mr: Jefferson— Hear him—“We are told by the friends of Mr: Adams—(Mr: Key, who asserts it) that Genl Washington approved of all the measures of Mr: Adams— Yes! the sacred shade of that venerable hero, is now conjured from the silent tomb to sanction the measures of those, who have aimed at the subversion of your liberties.”
				Now, mark the moral— Mercer during the life of Washington was his personal, avowed, active & rancorous enemy—there was not in creation the man whom he hated so much—the breach was notorious & always reflected disgrace, contempt & detestation upon Mercer— Yet, look at the dastardly hypocrite— Who, but a Southern Maniac could be guilty of such duplicity?
				Our friend Edw: Coale, who was present at both these meetings, gave me the outlines of the above narration— I send you the […]rd account, which when read, please to return—
				Judge Peters has this day given a Decree in the case of Salvage in which I was concerned in the Admiralty Court— He allows us only a fourth part of the property saved, or the value, which is something more than four thousand Dolls’ to be divided, among three— We calculated upon a third or half—but a fourth, must do—
				Present me kindly to all friends— I presumed Quincy would Summer with you & therefore took the liberty to consider him as part of our family, by introducing several of my friends to whom I had given letters, for them—to him— I hope he will excuse the freedom—
				Adieu / Your’s
				
					T. B. Adams—
				
			 